Citation Nr: 1109457	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  09-11 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for PTSD. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel

INTRODUCTION

The Veteran had active military service in the Marine Corps from October 1968 to October 1971 and from April 1972 to July 1973.  Subsequently, he also served in the Marine Corps Reserves.    
   
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The TDIU claim is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.  


FINDINGS OF FACT

1.  The RO initially denied service connection for PTSD in an earlier February 1997 rating decision.  Although the Veteran submitted a Notice of Disagreement (NOD) with that decision, he did not perfect an appeal to the Board after the RO issued a December 1997 Statement of the Case (SOC). 

2.  The RO continued to deny service connection for PTSD in a May 2004 rating decision.  Although the Veteran submitted a NOD with that decision, he did not perfect an appeal to the Board after the RO issued an April 2005 SOC. 

3.  Evidence received since the last, final May 2004 rating decision is new, relevant, and raises a reasonable possibility of substantiating the PTSD claim at issue.   

4.  The Veteran is currently diagnosed with PTSD, in part, as a result of a stressor involving the viewing of the dead bodies of the enemy and civilians while in truck convoys during his Vietnam service. 

5.  While not all of the Veteran's alleges stressors have been verified, or presumed to have occurred, there is credible evidence corroborating the occurrence of at least one claimed stressor - specifically, the viewing of dead enemy and civilian bodies while in truck convoys during his Vietnam service with the Marine Corps from October 1969 to April 1970.  This stressor is consistent with the places, types, and circumstances of the Veteran's service in the Marine Corps - specifically the unit he was assigned to and his military occupational specialty (MOS) as a mechanic and truck driver.  


CONCLUSIONS OF LAW

1.  As to the PTSD issue, the February 1997 and May 2004 rating decisions are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d); 20.200, 20.201, 20.202, 20.302, 20.1103 (2010).   

2.  New and material evidence has been submitted since the last prior, final denial of the PTSD issue in May 2004.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  

3.  Resolving all reasonable doubt in his favor, the Veteran's PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  
With regard to the new and material evidence and service connection for PTSD issues, since the Board is reopening the new and material evidence issue and granting service connection for PTSD, there is no need to discuss whether there has been compliance with the notice and duty to assist provisions of the VCAA, because even if, for the sake of argument, there has not been, this is inconsequential and, therefore, at most harmless error.  See 38 C.F.R. § 20.1102.  

In making this determination, as to the new and material evidence issue, the Board acknowledges that although the VCAA notices provided to the Veteran were not compliant with Kent v. Nicholson, 20 Vet. App. 1 (2006), this is nonprejudicial, i.e., harmless error because the Board is reopening his claim, regardless.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); Soyini v. Derwinski, 1 Vet. App. 541, 546 (1991).  

With regard to the TDIU issue, the Board is conducting further evidentiary development into this issue by way of a remand to the AMC, as discussed below.  Therefore, a thorough discussion of the application of the VCAA for this issue will be included in a subsequent Board decision, after the necessary development is completed by the AMC.  

New and Material Evidence to Reopen the PTSD Claim

With regard to the PTSD issue, the RO denied service connection for PTSD in a February 1997 rating decision.  Although the Veteran submitted a NOD with that decision, he did not perfect his appeal of that claim by filing a timely Substantive Appeal (e.g., VA Form 9 or equivalent statement) after the RO sent him a December 1997 SOC.  Therefore, the February 1997 RO rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302, 20.1103 (2010).   

The RO continued to deny service connection for PTSD in a May 2004 rating decision, determining that new and material evidence had not been submitted to reopen the PTSD claim.  Although the Veteran submitted a NOD with that decision, he did not perfect his appeal of that claim by filing a timely Substantive Appeal (e.g., VA Form 9 or equivalent statement) after the RO sent him an April 2005 SOC.  Therefore, the May 2004 RO rating decision is also final.  Id.  The United States Court of Appeals for Veterans Claims (Court) has held that in determining whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996) (emphasis added).     

The Veteran filed his claim to reopen service connection for PTSD in February 2007.  Therefore, the amended regulation for new and material evidence applies.  See 66 Fed. Reg. at 45,620, indicating to apply the revised version of 38 C.F.R. § 3.156 to petitions to reopen filed on or after August 29, 2001.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  Under the revised standards, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010), the Court recently held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.  In determining whether evidence is new and material, the credibility of the evidence in question is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

In the previous final February 1997 and May 2004 rating decisions, the RO denied service connection for PTSD because, although the evidence of record revealed a then current diagnosis of PTSD, there was no credible supporting evidence that the claimed in-service stressors that supposedly occurred in Vietnam had actually occurred.  

Here, the Board finds that new and material evidence within the meaning of 38 C.F.R. § 3.156(a) has been received since the last, final May 2004 rating decision.  The Board finds that a September 2008 additional stressor statement, a May 2006 VA psychiatric evaluation, and a May 2010 VA Form 646 from the Veteran's representative provide additional information regarding the timeframe and circumstances of the Veteran's alleged in-service stressors.  These stressors allegedly occurred in Vietnam.  Service personnel records (SPRs) verify that the Veteran did serve in Vietnam near Da Nang Airbase from October 1969 to April 1970.  If his new stressor information is verified and considered with evidence previously of record, it thus relates to an unestablished fact necessary to substantiate the PTSD claim and raises a reasonable possibility of substantiating the PTSD claim.  The Board emphasizes that the new stressor information is presumed credible only for the purposes of reopening his new and material evidence claim.  Justus, 3 Vet. App. at 513.  Therefore, this evidence is new and material within the meaning of 38 C.F.R. § 3.156(a).  As new and material evidence has been received, the claim for service connection for PTSD is reopened.  38 U.S.C.A. § 5108. 

Governing Laws and Regulations for Service Connection for PTSD

Service connection may be granted if it is shown the Veteran suffers from a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2010).  

Generally, service connection requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The establishment of service connection for PTSD requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, a diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d); Gaines v. West, 11 Vet. App. 353 (1998) (Board must make a specific finding as to whether the Veteran engaged in combat).

If VA determines either that the Veteran did not engage in combat with the enemy or that the Veteran did engage in combat, but that the alleged stressor is not combat related, the Veteran's lay testimony, by itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence that corroborates the Veteran's testimony or statements.  38 C.F.R. § 3.304(f); Stone v. Nicholson, 480 F.3d 1111 (Fed. Cir. 2007); Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  However, corroboration of every detail of a claimed stressor, including the Veteran's personal participation, is not required; rather, a Veteran only needs to offer independent evidence of a stressful event that is sufficient to imply his or her personal exposure.  See Pentecost v. Principi, 16 Vet. App. 124, 128 (2002) (quoting Suozzi v. Brown, 10 Vet. App. 307 (1997)).  In other words, the Veteran's presence with the unit at the time such attacks occurred corroborates his statement that he experienced such attacks personally.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  

The final requirement of 38 C.F.R. § 3.304(f) is medical evidence of a nexus between the claimed in-service stressor and the current disability.  However, after-the-fact medical nexus evidence cannot also be the sole evidence of the occurrence of the claimed stressor.  Moreau, 9 Vet. App. at 396.  That is, just because a physician or other health professional accepted a Veteran's description of his military experiences as credible and diagnosed him as suffering from PTSD does not mean the [Board is] required to grant service connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  In this regard, generally, a medical provider cannot provide supporting evidence that a claimed in-service event actually occurred based on a post-service medical examination.  Moreau, 9 Vet. App. at 395-96.  The Veteran's own statements to the medical provider will not serve as sufficient corroboration of the alleged stressor.  Independent verification is required.  Id.

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  

Analysis - PTSD

The Veteran contends that he suffers from PTSD attributable to his Vietnam service with the Marine Corps from October 1969 to April 1970 as the result of the following traumatic in-service stressors: (1) he alleges routinely passing by and viewing dead enemy and civilian bodies while in truck convoys; (2) he alleges engaging in firefights with the enemy; (3) he alleges being ambushed by enemy snipers while in convoys; (4) he alleges experiencing mortar attacks while stationed at Da Nang Airbase; (5) he alleges being assaulted by superior officers in boot camp; (6) he alleges witnessing his unit wiped out by the enemy with only 35 survivors; and (7) he alleges witnessing various atrocities including the torture of prisoners, the harming of civilians, and mutilation of enemy bodies.  See Veteran's January 1995, October 2002, December 2003, and September 2008 stressor statements; a May 2010 VA Form 646 from the Veteran's representative; VA inpatient records dated in March and April of 1983; and VA psychiatric and psychological evaluations dated in March 1996, October 2002, and May 2006. 

Service treatment records (STRs) and SPRs reveal various disciplinary and personality problems for the Veteran.  SPRs disclose that the Veteran served in the Republic of Vietnam with the Marine Corps for close to six months from October 1969 to April 1970.  His MOS is listed as a mechanic during his time in Vietnam.  He also was trained to drive supply trucks and was assigned to a supply unit near the Da Nang Airbase.  He was assigned to the Truck Company, H&S (Headquarters and Support) Battalion, First FSR (Force Service Regiment), FLC (Force Logistic Command), while stationed in Da Nang, Vietnam.  

With regard to combat, although the Veteran at times has labeled his stressors as combat-related, service records do not reflect receipt of medals, badges, wounds, or decorations that specifically denote combat with the enemy.  He only received the Vietnam Campaign Medal and Vietnam Service Medal.  His MOS as mechanic and truck driver is not combat-related.  Although his SPRs note he participated in operations against Communist aggression while serving in Vietnam, this is ambiguously stated, such that both his SPRs and STRs fail to reveal sufficient evidence of combat.  He did serve in a combat zone, but there is simply insufficient evidence to demonstrate that the Veteran engaged in combat with the enemy.  His personal lay statements are not enough.  As such, the combat presumption in connection with PTSD is not for application.  38 C.F.R. 
§ 3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).  The remaining question is whether there is credible supporting evidence that any of the alleged in-service stressors actually occurred.  38 C.F.R. § 3.304(f); Cohen, 10 Vet. App. at 147; Moreau, 9 Vet. App. at 395.

In this respect, there is sufficient corroborative evidence to verify the in-service stressor of the viewing of dead enemy and civilian bodies while in truck convoys during his Vietnam service with the Marine Corps from October 1969 to April 1970.  38 C.F.R. § 3.304(f); Cohen, 10 Vet. App. at 147; Moreau, 9 Vet. App. at 395.  The Board acknowledges that the RO did not undertake efforts to specifically corroborate this stressor.  However, the Board points out that with regard to the Vietnamese civilian casualties, when corroboration or verification is not feasible as in the case of civilian casualties, enemy casualties, sniper attacks, mistreatment of enemy prisoners, or events that occurred while travelling in a convoy, a referral to the Joint Services Records Research Center (JSRRC), formally known as the U.S. Armed Services Center for Unit Records Research (USASCURR), or similar organization, is not warranted.  Certain stressors are clearly impossible to document.  See VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, Topic 15, Block a.  

Regardless, in stressor statements and in VA psychiatric treatment records throughout the 1990s and 2000s, the Veteran has credibly and consistently stated that that has nightmares and flashbacks about the dead civilian and enemy bodies he saw alongside the roads in Vietnam.  The Board emphasizes that this particular claimed stressor, unlike many of his other alleged stressors, is consistent with the places, types, and circumstances of the Veteran's service as a mechanic and truck driver in the Marine Corps as documented in his SPRs.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  There is no specific information suggesting the Veteran was not present or part of the truck convoys where he would have seen the dead bodies in Vietnam.  Again, the specific unit he was assigned to adds credibility to this assertion.  He was assigned to the Truck Company, H&S Battalion, First FSR / FLC, while stationed in Da Nang, Vietnam.  This was a unit that routinely delivered supplies in convoys.  It is logical that at times he would have been part of these convoys, and that he would have witnessed dead bodies and other such atrocities of war.  The Board emphasizes that a stressor need not be corroborated in every detail.  Pentecost, 16 Vet. App. at 128.   In short, there is sufficient and credible circumstantial verification of the dead bodies' stressor.  38 C.F.R. § 3.304(f).  The Board also reflects that there is insufficient evidence to verify his other alleged stressors at this time, especially his allegation he witnessed his unit being wiped out by the enemy with only 35 survivors.  This particular stressor is unsupported by any credible evidence.  

However, the threshold consideration for any service connection claim is the existence of a current disability.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303; Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In particular, the remaining question here is whether there is current medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV), as well as competent evidence of a nexus between current PTSD symptomatology and any verified in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

With respect to a current PTSD diagnosis, VA mental health treatment records dated in the 1990s and 2000s, as well as a VA psychological examination report dated in February 1998, all indicate that the Veteran currently has PTSD.  Many of the VA psychiatric and psychological evaluations appear to have been based on testing in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV).  Consequently, the Veteran clearly has a current diagnosis of PTSD.  38 C.F.R. 
§ 3.304(f).  In addition, he has also been diagnosed with major depression and alcohol and drug abuse and dependence, among other diagnoses.    

With respect to a nexus, there is also medical evidence of a link between current PTSD symptomatology and traumatic in-service stressor of witnessing dead enemy and civilian bodies while assigned to truck convoys.  38 C.F.R. § 3.304(f).  Specifically, VA psychiatric and psychological evaluations dated in March 1996, October 2002, and May 2006, assessed that the Veteran has PTSD in the context of mentioning his dead bodies' stressor.  After psychiatric testing, it was documented in these records that the Veteran met the DSM-IV criteria for having PTSD.  There is no contrary medical evidence of record, and this particular stressor has been corroborated as credible.  It is also noteworthy that a short time after his Vietnam service with the Marine Corps the Veteran was diagnosed with a "chronic psychoneurotic anxiety reaction with depression" according to an April 1972 VA psychiatric examination.  

Giving the Veteran the benefit of the doubt, his stressor of viewing dead civilian enemy casualties is sufficiently corroborated; thus, service connection for PTSD is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  This decision does not in any way suggest that all of his present psychiatric impairments are related to his military service.  But that notwithstanding, the precise nature and extent of his now service-connected PTSD is not before the Board at this time.  Only when the RO rates the PTSD will this become a pertinent consideration.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).


ORDER

As new and material evidence has been received, the claim for service connection for PTSD is reopened.  

Service connection for PTSD is granted.  


REMAND

However, before addressing the merits of the TDIU claim, the Board finds that additional development of the evidence is required.  

First, with regard to the TDIU claim, in the present decision, the Board has granted service connection for PTSD.  As a result, the case must be returned to the AOJ for the assignment of a disability rating for PTSD.  Subsequently, the AOJ must then reconsider the TDIU issue, which is inextricably intertwined with assignment of percentage rating for the service connection grant.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Second, the AOJ should send a VCAA notice letter to the Veteran for his TDIU claim on a schedular and extra-schedular basis.  This letter should notify the Veteran and his representative of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim.  The notice should also indicate what information or evidence should be provided by the Veteran and what information or evidence VA will attempt to obtain on the Veteran's behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  In addition, this letter should be compliant with the case of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  That is, the Veteran should be provided notice that advises him of the disability rating and effective date elements of a claim, keeping in mind that a TDIU claim is a type of claim for a higher initial disability rating.  

Third, the AOJ should provide a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to the Veteran.  See M21-1MR, IV.ii.2.F.25.i.  

Fourth, a remand is required for a VA examination and opinion to assess whether the Veteran's service-connected PTSD, standing alone, prevents him from securing or following a substantially gainful occupation, without consideration of nonservice-connected disorders and advancing age.  At present, the evidence of record is insufficient in demonstrating entitlement to a TDIU.  In fact, the evidence of record is somewhat inconclusive at this juncture.  The Veteran is 60 years old and has not worked since the mid-1980s.  He was granted nonservice-connected pension benefits by VA in a May 1999 rating decision due to permanent and total disability.  But there is evidence that his service-connected PTSD, as well as his nonservice-connected back disorder, nonservice-connected stroke, and other nonservice-connected disorders affect his employability.  In light of this inconclusive evidence, a VA examination and opinion is required in order to ascertain whether the Veteran's service-connected PTSD, by itself, would prevent him from securing gainful work.  Although the Veteran is also service-connected for forehead scars at 0 percent disabling, there is no allegation or evidence this disability impacts his employability, such that a VA examination for his forehead scars would serve no purpose in the present case.  




Accordingly, the TDIU issue is REMANDED for the following action:

1.  Send a VCAA notice letter notifying the Veteran of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim on appeal, either on a schedular or extra-schedular basis.  This notice must indicate what information or evidence the Veteran should provide, and of what information or evidence VA will attempt to obtain on his behalf.  See 38 U.S.C.A. § 5103(a) and 38 C.F.R. 3.159(b).  This letter should also comply with the Court case of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Specifically, this letter should advise him concerning the elements of a disability rating and an effective date.  

2.  Send the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to fill out.  See M21-1MR, IV.ii.2.F.25.i.  

3.  Schedule the Veteran for a VA mental health examination to assess the nature, extent and current severity his service-connected PTSD disability.  All indicated tests and studies should be performed as deemed necessary by the examiner.  The RO should advise the Veteran that failure to report for a scheduled VA examination without good cause may have adverse consequences for his claim.  The claims folder should be made available to the examiner for review for the examination and the examination report should indicate whether such review was accomplished.  

With regard to TDIU, the VA examiner should then opine whether it is at least as likely as not (50 percent or more probable) the Veteran's service-connected PTSD disability, standing alone, prevents him from securing or following a substantially gainful occupation, without consideration of his nonservice-connected disorders and his advancing age.  The examiner should provide a discussion of the rationale for the opinion rendered with consideration of the pertinent medical and lay evidence of record.  

4.  After completion of the above, and any additional notice or development deemed necessary, then readjudicate the TDIU claim at issue.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of his claim.  

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claim.  38 C.F.R. § 3.655 (2010). 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This TDIU claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


